Citation Nr: 0108535	
Decision Date: 03/22/01    Archive Date: 03/29/01	

DOCKET NO.  97-22 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Evaluation of deformed right foot with triple arthrodesis and 
atrophy of the right calf with flatfoot, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to August 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

When the case was previously before the Board, in January 
1999, it was remanded for examination of the veteran and 
medical opinions.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service-connected left lower extremity disorder is 
manifested by a severe foot injury, marked limitation of 
ankle motion, and calf atrophy.

3.  The manifestations of the service-connected left lower 
extremity disorder are limited to below the knee.


CONCLUSION OF LAW

The criteria for a 40 percent rating for the service-
connected left lower extremity disorder have been met.   (30 
percent under DC 5284 and 20 percent under DC 5271)  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, including §§ 4.7, 4.45, 4.68 and Codes 5165, 5167, 5271, 
5276, 5283, 5284 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's application for a higher evaluation is 
complete.  The rating decision, statement of the case, and 
supplemental statements of the case notified the veteran and 
his representative of the evidence necessary to substantiate 
the claim, the evidence which had been received, and the 
evidence to be provided by the claimant.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records have been obtained.  The service medical records are 
in the claims folder.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

The veteran has been examined by VA.  

VA has completed its duties under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  VA has completed the development of this case under 
all applicable law, regulations and VA procedural guidance.  
See 38 C.F.R. § 3.103 (2000).  

The RO did not consider the case under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (herein "the Act") and VA guidance issued pursuant 
to the Act.  However, the veteran was not prejudiced.  
Compare Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The 
RO provided the veteran with the pertinent evidentiary 
development which was subsequently codified by the Act.  In 
addition to performing the pertinent development required 
under the Act, the RO notified the veteran of his right to 
submit evidence.  It would not abridge his rights under the 
Act for the Board to proceed to review the appeal.  Neither 
the veteran nor the representative have asserted that the 
case requires further development or action under the Act.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).

Other foot injuries will be rated as 10 percent disabling 
where moderate, 20 percent disabling where moderately severe 
and at a maximum of 30 percent disabling where severe.  
38 C.F.R. Part 4, Code 5284 (2000).  The RO has rated the 
veteran's disability under this criteria and has assigned the 
maximum 30 percent rating.  The next higher rating, 40 
percent, requires loss of use of the foot.

A malunion or nonunion of tarsal or metatarsal bones will be 
rated as 10 percent disabling where moderate, 20 percent 
disabling where moderately severe, and at a maximum of 30 
percent disabling where severe.  38 C.F.R. Part 4, Code 5283 
(2000).  Here again, a 40 percent rating requires loss of use 
of the foot.

A unilateral acquired flatfoot condition will be rated as 
noncompensable where mild with symptoms relived by built-up 
shoe or arch support; 10 percent disabling where moderate 
with weight-bearing over or medial to the great toe, inward 
bowing of the tendo Achillis, pain on manipulation and use of 
the feet; 20 percent disabling where severe with objective 
evidence of marked deformity (pronation, abduction, etc., 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities; and at a maximum 
of 30 percent where pronounced with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. Part 4, Code 5276 (2000).

A limitation of ankle motion will be rated as 10 percent 
disabling where moderate and 20 percent disabling where 
marked.  38 C.F.R. Part 4, Code 5271 (2000).

An amputation below the knee, permitting prosthesis, will be 
rated as 40 percent disabling.  38 C.F.R. Part 4, Code 5165 
(2000).

Loss of use of the foot will be rated as 40 percent 
disabling.  38 C.F.R. Part 4, Code 5167 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned as 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

For the purpose of rating disability from arthritis, the 
ankle is considered a major joint and the metatarsal and 
tarsal joints are considered a group of minor joints ratable 
on a parity with major joints.  38 C.F.R. § 4.45 (2000).

The combined rating for disabilities of an extremity shall 
not exceed the rating for amputation at the elective level, 
were amputation to be performed.  For example, the combined 
evaluations for disabilities below the knee shall not exceed 
the 40 percent evaluation, Diagnostic Code 5165.  Disability 
percent rating may be further combined with evaluation for 
disabilities above the knee but not to exceed the above the 
knee amputation elective level.  38 C.F.R. § 4.68 (2000).

While some use of a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
actual remaining function of the foot, whether the acts of 
balance and propulsion, etc., could be accomplished equally 
well by an amputation stump with prosthesis:  (a) Extremely 
unfavorable complete ankylosis of the knee, or complete of 
ankylosis of two major joints of an extremity, or shortening 
of the lower extremity of 3 1/2 inches (8.9 centimeters) or 
more, will be taken as loss of use of the hand or foot 
involved; (b) complete paralysis of the external popliteal 
nerve (common peroneal) and consequent footdrop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve will be taken as loss of 
use of the foot.  38 C.F.R. § 4.63 (2000).

The Board has reviewed the veteran's medical history in 
accordance with 38 C.F.R. §§ 4.1, 4.2 (2000).  Service 
medical records dated in February 1989 show that the veteran 
complained of severe right foot pain which had been 
increasing in severity over the previous four years.  There 
was no history of trauma.  The condition was surgically 
treated with a triple arthrodesis with iliac crest bone 
grafting.  The joints involved were the calcaneal cuboid, 
talocalcaneal and talonavicular joints.  There were no 
postoperative complications.  The summary of the 
hospitalization noted that a recent work-up revealed a right 
L5 mononeuropathy by electromyogram.  The veteran was 
admitted for right subtalar fusion for adult-acquired 
flatfoot syndrome secondary to posterior dysfunction from his 
L5 mononeuropathy.  Admission examination showed a right L5 
mononeuropathy with decreased sensation of the right great 
toe and weak tendo Achillis and extensor hallucis longus.  
Extremity examination of the right foot revealed a flat rigid 
right foot with marked right calf atrophy.  Right tibialis 
anterior strength was 4/5.  Right extensor hallucis longus 
strength was 3/5.  The veteran had no heel inversion on toe 
rise on the right.  Deep tendon reflexes were two plus at 
both ankles and knees.  His gait was somewhat antalgic on the 
right with a poor toe-off portion of the gait complex on the 
right.  X-rays revealed pes planus of the right foot with 
calcaneal cuboid disruption.

The report of the October 1990 VA X-ray study disclosed 
normal alignment with evidence of previous triple arthrodesis 
and associated pes planus.  Bony spurs projected above the 
dorsal aspect of the fused talonavicular joint.

On the October 1990 VA podiatry examination, the veteran 
presented with complaints of severe shooting pain of the 
right foot secondary to the triple arthrodesis in 1989.  
Right calf atrophy was noted.  Neurologic findings were 
grossly intact.  There was severe pes planus of the right 
foot.  There was also pain on the lateral aspect of the ankle 
joint.  Edema was noted.  There was a severe limitation of 
the right foot range of motion.  There was no inversion or 
eversion.  Dorsiflexion was limited.  Plantar flexion was 
present only at the digits.  The right ankle had pain 
medially and laterally, upon ambulation.  The impression was 
pes planus foot with triple arthrodesis and associated 
pathology secondary to triple arthrodesis.

A general VA examination was performed later in October 1990.  
The right foot had two scars dorsomedially without any tissue 
loss, tremors or twitching.  The right leg was definitely 
thinner than the left.  The veteran had a flatfoot on the 
right side.  Dorsiflexion was 10 degrees and plantar flexion 
was 20 degrees.  He was neurologically intact.  The foot was 
noted to be deformed.  There was atrophy of the right calf 
and deformity related to the triple arthrodesis surgery of 
the right foot.  Sensory and motor examination was intact.  
Reflexes were bilaterally symmetrical.  The diagnoses were 
deformed right foot with triple arthrodesis and atrophy of 
the right calf and flatfoot syndrome.

A January 1991 rating decision granted service connection for 
a deformed right foot with triple arthrodesis and atrophy of 
the right calf with flatfoot.  The disability was rated as 30 
percent disabling under Code 5284.  The rating decision 
denied special monthly compensation on account of loss of use 
of the right foot because the evidence failed to establish 
that the veteran would be just as well served by a prosthesis 
at the site of amputation.  The veteran did not appeal that 
decision.

January 1993 VA X-ray studies of the right foot disclosed 
three staples used to transfix the talus, calcaneus and 
cuboid bones.  Degenerative changes were seen in the first 
metatarsophalangeal joint.

The report of the January 1993 VA orthopedic examination 
shows that the veteran stated that his right foot and ankle 
had severe pain, especially during weather changes.  The pain 
went up the leg, but not to the knee.  Objectively, the right 
foot had a moderate amount of swelling in the rear foot and 
ankle area.  The right leg was smaller in circumference than 
the left.  On passive range of motion testing, pain was 
elicited, especially on dorsiflexion.  The veteran was unable 
to rise on the toes and heel of the right foot.  The right 
foot was fixed in rear foot varus.  There was swelling of the 
right ankle and midfoot with a noticeable difference in lower 
leg circumference compared to the left.  The veteran achieved 
dorsiflexion in the midfoot with resultant arthritic changes.  
As to his gait, the veteran abducted his forefoot and pushed 
off on the right using his midfoot.  The diagnosis was 
history of triple arthrodesis on the right with resultant 
arthritic changes.  The foot was fixed in rear foot varus.

The current claim arose from a May 1996 statement in which 
the veteran requested reexamination and reevaluation for his 
right ankle.  He felt that the ankle was much worse and 
warranted a higher rating.  The Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The report of the January 1997 VA examination shows that the 
veteran complained of chronic edema to the right foot, 
chronic pain, worse in the morning.  He wore support hose and 
arch supports.  Objectively, the examiner was unable to 
elicit the right Achillis tendon reflex.  Motor function on 
the right was decreased with regard to loss of fine motor 
coordination and fine motor movement in the digits as well as 
the foot due to fusion of his rear foot.  The right calf 
measured 14.75 inches as compared to 15.75 inches on the 
left.  The veteran was unable to dorsiflex his right foot at 
the ankle joint area.  Muscle strength was 2-3/5 in the 
dorsiflexors on the right.  Plantar flexors were 5/5.  
Invertors and evertors were normal.  There were two scars on 
the right foot, one medial and lateral below the ankle joint 
area consistent with triple arthrodesis incision sites.  They 
were nonhypertrophic and nontender.  Sensation was intact 
surrounding the incisions.  There were significant synovitis 
and effusion throughout the right rear foot and ankle areas.  
There was a significant equinus deformity with less than 0 
degrees of dorsiflexion, measuring about minus 5 degrees.  
There was approximately 15 to 20 degrees of plantar flexion 
on the right.  There was a complete loss of inversion and 
eversion consistent with a triple arthrodesis.  There was 
palpable pain around the anterior and anterolateral rear foot 
and ankle area.  The veteran had also started to develop loss 
of function and loss of motion at the remaining dorsiflexion 
joints in the midfoot area, consistent with a long-standing 
triple arthrodesis.  He had minimal motion at the Lisfranc's 
joint area and also had crepitus noted on dorsiflexion at the 
ankle joint level.  The veteran's forefoot was in a fixed 
varus position, which was a complication of the triple 
arthrodesis.  On weight-bearing, his great toe did touch the 
ground.  The veteran's gait appeared to be slightly antalgic.  
His normal motion was severely limited.  It was the doctor's 
impression that the veteran had significant pain with 
ambulation and pain on palpation through the rear foot and 
ankle area.  His range of ankle motion at the ankle was 
limited, as well as limited motion at his Lisfranc's joint.  
His dorsiflexion capabilities were also significantly limited 
due to decreased motion in those two joints.  Significant 
synovitis and effusion were present over the right rear foot 
and ankle areas.  X-ray studies disclosed the triple 
arthrodesis with successful fusion of three joints and some 
fluffy new bone formation on the dorsum of the talar head.  
The ankle joint appeared to be fairly intact and possessed 
normal architecture.  The doctor commented that with a long-
standing triple arthrodesis, the veteran would start to see a 
ball-and-socket and the loss of the mortise of the ankle 
joint, which had not taken place yet.  Overall, the veteran's 
function was significantly diminished on his right foot.  He 
was still able to ambulate; however, he displayed significant 
effusion, significant pain with progressive loss of his calf 
musculature and significant loss of his dorsiflexors.  His 
foot was significantly, biomechanically altered.  The doctor 
further commented that the veteran had pain on a daily basis 
which was slightly aided by orthotics and sneakers.  His 
weakness was significant, with a significant loss of 
dorsiflexion to the extensor muscles and overall calf 
atrophy.  Fatigability was present on a daily basis and after 
periods of walking.  He also had significant post static 
morning pain which was progressive.  The veteran stated that 
he had frequent flare-ups.

VA clinical notes for 1996 show that the veteran's right foot 
and ankle continued to be symptomatic.

In January 1999, the Board remanded the case.  The Board 
noted that the service medical records indicated the right 
calf atrophy existed prior to the service-connected foot 
disability.  It was requested that the veteran have a 
neurologic examination to determine whether the calf atrophy 
was due to a cause other than the ankle, specifically whether 
it was due to a neurologic cause, including L5 neuropathy.

Electromyogram studies were done in May 1999.  Nerve 
conduction in the right lower extremity showed low amplitude 
secondary to foot swelling.  There was a possibility of 
distal peroneal nerve involvement, which could not be 
excluded in view of extremely low amplitudes.  However, there 
was no active denervation seen on electromyogram testing in 
peroneal enervated muscles.

A VA neurologic examination was conducted in May 1999.  The 
examiner reviewed the veteran's history and test results.  
Objectively, the veteran had swelling of the soft tissues of 
the right ankle and some tenderness to palpation.  The right 
ankle was fixed in its motions.  There were no dorsiflexion, 
plantar flexion, inversion or eversion noticeable.  The 
veteran could dorsiflex his toes and plantar flex his toes.  
Dorsiflexion of the toes was 30 degrees and plantar flexion 
of the toes was 45 degrees.  The Achillis reflexes could not 
be elicited.  There was marked atrophy of the anterior tibial 
muscles and gastrocnemius muscles of the right lower 
extremity.  The remainder of the examination was intact.  The 
doctor expressed the impression that the etiology of the 
marked atrophy of the muscles of the right lower extremity 
was unclear.  It was noted that during service, the veteran 
had neurogenic changes in the right anterior tibial and 
peronei and in the distribution of the L5 nerve root.  The L5 
radiculopathy might explain the changes, but the veteran 
might have been experiencing a myopathy due to the 
development of the various muscles.  The doctor noted that, 
due to the fusion of the ankle, which no longer had any 
motion, the gastrocnemius and anterior tibial muscles would 
subsequently have atrophied as at present.  The veteran did 
have persistent sensory changes along the inner aspect of his 
right foot and was consistent with the area previously noted 
in the distribution of the tibial nerve.  As such, the 
veteran had a condition which caused atrophy of his 
gastrocnemius and anterior tibial muscles without clear 
etiology based on the available evidence.  That was in the 
distribution of the L5 nerve root; although, magnetic 
resonance imaging showed no compression of the L5 nerve root.  
Also, the sensory changes did not correspond to radiculopathy 
of the L5 nerve root.

The report of the June 2000 VA examination shows that the 
veteran related having increased pain.  He stated that he was 
currently having daily pain in the right foot and ankle area.  
The average pain was 4/10 each day.  He also reported 
persistent edema in the right foot.  He had morning stiffness 
and pain.  It took him 15 to 20 minutes to become ambulatory 
and stop limping in the morning.  He could walk a maximum of 
a quarter mile prior to the onset of pain.  Neurologic 
examination showed the deep tendon reflexes to be 2/4 at both 
patellae and 1/4 at both Achilles tendons.  Muscle tone was 
5/5 on the left and 4/5 on the right with the exception of 
the extensor muscles which were 3/5 on the right.  Gross 
inspection revealed a significant flatfoot deformity 
bilaterally.  The right foot examination revealed evidence of 
a triple arthrodesis with no motion noted in inversion or 
eversion and numbness and tingling of the rear foot.  Ankle 
joint motion was also significantly limited.  There was minus 
5 degrees of maximum dorsiflexion and approximately 10 to 15 
degrees of maximum plantar flexion.  There was positive 
crepitus.  The foot was in fixed equinus, likely due to a 
bony block.  There was no inversion or eversion due to 
degenerative arthritis at the ankle from his triple 
arthrodesis.  There was pain along the medial and lateral 
aspect of the talocalcaneal joint.  There was pain along the 
anterior ankle joint.  Mild effusion was noted about the 
right ankle.  A review of X-ray studies confirmed the triple 
arthrodesis which was well healed.  There were early 
degenerative changes in the right ankle.  There was 
significant right calf muscle atrophy with a calf 
circumference of 35 centimeters on the right as compared with 
40 centimeters on the left.  There was a significantly tight 
Achilles tendon, which was painful on palpation.  The 
veteran's hindfoot appeared to be in a neutral position.  He 
did have residual forefoot varus and supinatus which could 
contribute to and accelerate his ankle problems.  From a 
biomechanical standpoint, when the forefoot was fixed and 
fused in a varus position from a triple arthrodesis, the 
inversion that must occur to get the great toe and first ray 
on the ground, motion was produced at the ankle joint, which 
can and usually did accelerate degenerative joint disease.  
It was the physician's impression that the veteran had a 
well-healed triple arthrodesis of the right foot.  However, 
the triple arthrodesis positioning was in a forefoot varus 
and supinatus which had likely contributed to but would not 
have been the only cause of his accelerated ankle 
degenerative disease.  The doctor further commented that the 
veteran had significant degenerative joint disease with 
greater than 50 percent of total loss of motion.  There were 
positive pain, positive crepitus and definite signs of 
degenerative joint disease involving the right ankle.  
However, the ankle joint was not fixed.  There was still 
motion at the ankle joint of approximately 10 degrees of 
total motion at the right ankle.  It was noted that the ankle 
was in a plantar flexed position and the veteran was unable 
to dorsiflex his foot to even a zero-degree position.  On 
static standing, the ankle was in approximately 5 degrees of 
plantar flexion as his maximum for dorsiflexion, which was a 
poor position and would accelerate degenerative changes at 
the right ankle.  The doctor emphasized that the ankle was 
due to degenerative joint disease and while not ankylosed, 
there was a significant loss of motion of over 50 percent.

The evidence in this case shows that several joints within 
the foot have been fused causing a limitation of foot motion, 
for which the RO has assigned the maximum rating of 30 
percent.  The ankle is a separate joint from the joints of 
the feet and can be rated separately.  38 C.F.R. §§ 4.45, 
4.71a (2000).  Cf. VAOPGCPREC 23-97 (July 1, 1997).  
Examiners have found crepitus and swelling in the right 
ankle.  Cf. 38 C.F.R. § 4.59 (2000).  They have also found 
degenerative changes associated with the service-connected 
foot surgery and described a limitation of motion, which 
would warrant a 20 percent rating under Code 5271.  The 20 
percent rating under Code 5271 represents different 
manifestations from the service-connected foot disability, 
currently rated as 30 percent disabling under Code 5284.  
Consequently, an additional 20 percent rating can be assigned 
for the ankle disorder.  The combined rating for the foot (30 
percent) and ankle (20 percent) disorders would be 
44 percent.  38 C.F.R. § 4.25 (2000).  However, the 
amputation rule prohibits a rating in excess of 40 percent 
for disability below the knee.  38 C.F.R. § 4.68 (2000).  
Consequently, the Board will assign a 40 percent rating for 
the service-connected disability.

There was some question as to the relationship of the right 
calf atrophy and the service-connected foot disorder.  The 
records shows that both the calf and foot disabilities had 
their onset during service and are service-connected.  Since 
the calf atrophy is below the knee, a rating above the 40 
percent cannot be assigned.

The service medical records indicated symptomatology in the 
L5 distribution.  However, post service studies have not 
disclosed any spine disorders which would warrant an 
additional rating.


ORDER

A 40 percent rating is granted for the deformed right foot 
with triple arthrodesis and atrophy of the right calf, with 
degenerative joint disease and limitation of motion of the 
ankle, subject to the laws and regulations governing the 
payment of monetary awards.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals







